Daniels, J.:
The order discontinuing this appeal was entered ex parte, upon an affidavit which omitted to state that no other application for the same order had been previously made by the appellant. For that reason this motion was made to vacate the order, and an order to that effect was accordingly made in the case. This last order was sanctioned by the plain terms of rule 25, and consequently it was regularly made.
*579It should therefore be affirmed, with ten dollars costs and disbursements.
Brady, P. J., and Ingalls, J., concurred.
Order affirmed, with ten dollars costs and disbursements.